DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 07/19/2022 has been entered. No amendment has been made and claims 1-22 have been argued by the applicant. Therefore, claims 1-22 are now pending in the application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-7, 9-14, 18-20 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sigel (US – 10,035028 B1).
As per claim 1, Sigel discloses Emergency Descender Device comprising:
a housing (10, 12, Fig: 1-2), wherein the housing defines a guide path (Fig: 10 and 11 show that pully 18 function as guide path) through which the housing is slideably attached to a guide member (Fig: 7-8);
a braking lever (14, Fig: 6-10) having a braking surface (Attached figure and fig: 6-10) and an attachment end (Attached figure and fig: 6-10), wherein the braking lever is configured to rotate so as to allow a braking surface to engage the guide member (Fig: 10); and
a locking lever (16, Fig: 6-10) that is rotatably coupled to the braking lever (Fig: 6-10), wherein in an instance in which the braking surface of the braking lever is disengaged with the guide member (Fig: 9 is disengage position), the locking lever is rotatable such that it rotates from an unlocked position to a locked position (Col: 3, Ln: 41-60, Fig: 9), and
wherein in the unlocked position an activation end of the locking lever is positioned in a first location that is proximate to the attachment end (squeezing the lock lever 16, Col: 4, Ln: 33-53, fig: 9-10) and in the locked position the activation end is positioned in a second position distant to the attachment end (Fig: 6-10).

As per claim 2, Sigel discloses wherein the activation end (Attached figure and fig: 6-10) of the locking lever (16) protrudes outwardly from the housing in both the unlocked position and the locked position (Attached figure and fig: 6-10).

    PNG
    media_image1.png
    370
    578
    media_image1.png
    Greyscale

As per claim 3, Sigel discloses wherein the locking lever (16) and the braking lever (14) rotate in the same radial direction based on the direction of the locking system (Fig: 6-10).

As per claim 6, Sigel discloses wherein the locking system is configured such that in the locking position (Fig: 10), the motion of the locking system is restricted in one direction along the guide member (operation of descender, Col: 3, Ln: 39 — Col: 4, Ln: 53, Fig: 6-10).

As per claim 7, Sigel discloses wherein the arcuate distance between the attachment end of the braking lever and the first location of the activation end of the locking lever is the distance between the average thumb and forefinger (Sigel discloses “Squeezing the lock lever 16 into the feed handle 14” therefore, its inherently disclose that the distance between the average thumb and forefinger, Fig: 6-10).

As per claim 9, Sigel discloses wherein the braking lever is rotatably coupled to the housing at a first point of rotation between the braking surface and the attachment end and the locking lever is rotatably coupled to the braking lever at a second point of rotation between the first point of rotation and the attachment end (operation of descender, Col: 3, Ln: 39 — Col: 4, Ln: 53, Fig: 6-10).

As per claim 10, Sigel discloses wherein the locking lever (16) and the braking lever (14) are configured to rotate in the same plane of rotation (Fig: 6-10).
As per claim 11, Sigel discloses Emergency Descender Device comprising:
a housing (10, 12, Fig: 1-2), wherein the housing defines a guide path (Fig: 10 and 11 show that pully 18 function as guide path) through which the housing is slideably attached to a guide member (Fig: 7-8);
a braking lever (14, Fig: 6-10) having a braking surface (Attached figure and fig: 6-10) and an attachment end (Attached figure and fig: 6-10), wherein the braking lever is operably attached to the housing at a first point of rotation and is configured to rotate so as to allow a braking surface to engage the guide member (Fig: 10); and
a locking lever (16, Fig: 6-10) that is rotatably coupled to the braking lever (Fig: 6-10) at a second point of rotation between the first point of rotation and the attachment end (Attached figure and fig: 6-10),
wherein in an instance in which the braking surface of the braking lever is disengaged with the guide member (Fig: 9 is disengage position), the locking lever is rotatable such that it rotates from an unlocked position to a locked position (Col: 3, Ln: 41-60, Fig: 9).

As per claim 12, Sigel discloses wherein in the unlocked position an end of the locking lever is positioned in a first location that is proximate to the attachment end (squeezing the lock lever 16, Col: 4, Ln: 33-53, fig: 9-10) and in the locked position is positioned in a second position distant to the attachment end (Fig: 6-10).

As per claim 13, Sigel discloses wherein the activation end (Attached figure and fig: 6-10) of the locking lever (16) protrudes outwardly from the housing in both the unlocked position and the locked position (Attached figure and fig: 6-10).

As per claim 14, Sigel discloses wherein the locking lever (16) and the braking lever (14) rotate in the same radial direction based on the direction of the locking system (Fig: 6-10).

As per claim 18, Sigel discloses wherein the locking system is configured such that in the locking position (Fig: 10), the motion of the locking system is restricted in one direction along the guide member (operation of descender, Col: 3, Ln: 39 — Col: 4, Ln: 53, Fig: 6-10).

As per claim 19, Sigel discloses wherein the guide member is a rope (102, Fig: 10-11).

As per claim 20, Sigel discloses wherein the distance between the attachment end of the braking lever and the first location of the activation end of the locking lever is the distance between the average thumb and forefinger (Sigel discloses “Squeezing the lock lever 16 into the feed handle 14” therefore, its inherently disclose that the distance between the average thumb and forefinger, Fig: 6-10).

As per claim 22, Sigel discloses wherein the locking lever (16) and the braking lever (14) are configured to rotate in the same plane of rotation (Fig: 6-10).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 8, 16-17 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sigel (US - 10,035,028 B1) as applied to claims 1 and 11 above, and further in view of Pejout (US - 5,638,919).
As per claims 5 and 17, Sigel discloses all the structural elements of the claimed invention but fails to explicitly disclose wherein the attachment end of the braking lever comprises an attachment opening configured to attach an attachment mechanism.
Pejout discloses Anti-Fall Device Automatically Lockable on a Safety Rope comprising:
the attachment end (20a, Fig: 2, 4-5) of the braking lever comprises an attachment opening (20’a, Fig: 2, 4-5) configured to attach an attachment mechanism (M, Fig: 2, 4-5).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the emergency descender device of the Sigel to make the attachment end of the braking lever comprises an attachment opening configured to attach an attachment mechanism as taught by Pejout in order to hook or attach the swivel connector or other attachment device quick and easy.
As per claims 8 and 21, Sigel as modified by Pejout discloses all the structural elements of the claimed invention but fails to explicitly disclose wherein an angle of rotation of the locking lever relative to the braking lever in the unlocked position to the locked position is from 0 degrees to 30 degrees.
It would have been obvious to one having ordinary skill in the art before the effective filing date to arrange an angle of rotation of the locking lever relative to the braking lever in the unlocked position to the locked position is from 0 degrees to 30 degrees, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine sill in the art. MPEP 2144.05, Ill. A (Showing that the range is critical).

As per claim 16, Sigel as modified by Pejout discloses all the structural elements of the claimed invention but fails to explicitly disclose wherein the braking lever is attached to the housing and the locking lever is coupled to the braking lever using rivets.
It would have been obvious matter of design choice to use the rivet for attached to the housing and the locking lever is coupled to the braking lever, since applicant has not disclosed that using rivets, solves any stated problem or is for any particular purpose and it appears that the invention would perform equally with pin.

Allowable Subject Matter
Claims 4 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior art and teaching reference fail to disclose wherein the braking lever further comprises a protrusion and the locking lever further comprises a locking ball connected to a locking lever spring, wherein the protrusion is in contact with the locking ball so as to restrict rotation of the locking lever from the unlocked position to the locked position.

Response to Arguments
Applicant's arguments filed 07/19/2022 have been fully considered but they are not persuasive.
In page 8 and 9, the applicant argued that “Applicant respectfully reiterates that, in contrast with the disclosure in Sigle’s FIGS. 9 and 10 (shown above) of the position of the feed handle 14 relative to the lock lever 16 being the same when the feed handle 14 is the descend and lock positions, independent claim 1 requires “wherein in the unlocked position an activation end of the locking lever is positioned in a first location that is proximate to the attachment end and in the locked position the activation end is positioned in a second position distant to the attachment end.” Indeed, Applicant submits that cited disclosure of Sigel is entirely silent with respect to a locking system for fall protection “wherein in the unlocked position an activation end of the locking lever is positioned in a first location that is proximate to the attachment end and in the locked position the activation end is positioned in a second position distant to the attachment end,” as recited in independent claim 1” and “At least the above-details concepts are not disclosed or suggested by Sigel, and thus, Applicant respectfully submits that Sigel fails to teach or suggest each and every limitation recited in Applicant’s independent claim 1. Applicant therefore respectfully submits that independent claim 1 is not anticipated by Sigel. Applicant thus respectfully requests that the rejection of claim 1 be withdrawn”.
In response to applicant’s arguments the examiner respectfully disagrees. First, Siegel discloses all the limitations recited in independent claim 1, that is housing (10, 12, fig: 1-2), guide path (pully 18), braking lever (14), locking lever (16, Fig: 6-10).
Siegel also discloses “The lock lever 16 includes a base lock portion 44 and a lever portion 46, which extends outward from the base lock portion 44 at an obtuse angle “B.” The base lock portion 44 is pivotally retained in the lock slot 42 with a pivot pin 48. A lock pin 50 is pressed through a junction of the base lock portion 44 and the lever portion 46. A pin slot 51 is formed through the handle lever portion 40 to receive the lock pin 50. A portion of the lock pin 50 preferably engages a perimeter of the cover plate 12 to place the emergency descender device 1 in either a lock position or a release position. An end of the lock lever 16 is preferably biased away from an end of the feed handle 14 with a compression spring 52”. Therefore, Siegel did not show the locked position, only explained in Col; 3, Ln: 39-60, As per figures 9 and 10 when in lock lever 16 is retained in the lock slot 42 with a pivot pin 48, therefore, as per figure either locked or unlock position licking 16 move to slot 42.Therefore, wherein in the unlocked position an activation end of the locking lever is positioned in a first location that is proximate to the attachment end and in the locked position the activation end is positioned in a second position distant to the attachment end ((squeezing the lock lever 16, Col: 4, Ln: 33-53, fig: 9-10, Fig: 6-10).
Therefore, the rejection of independent claim 1 over, Siegel is proper for the reason set forth above and maintained the rejection. Independent claim 11 recited same limitations of claim 1 and therefore, the rejection over Siegel is proper for the reason set forth above and maintained the rejection.
Claims 2-3, 67, 9-10, 12-14, 18-20 and 22 depend directly on claims 1 and 11 accordingly and therefore, rejection over Siegel is proper for the reason set forth above and maintained the rejection. Further, claims 5, 8, 16-17 and 21, depend directly on claims 1 and 11 accordingly and therefore, rejection over Siegel further in view of Pejout is proper for the reason set forth above and maintained the rejection.
Claims 4 and 15 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792. The examiner can normally be reached 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAN M AUNG/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657